DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed February 19, 2021 with respect to the rejection of claims 1-5, 7-13 and 15-21 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
	Regarding claim 14, the amendment as filed February 19, 2021 does not overcome the rejection under 35 USC 101.  The rejection is overcome by the following Examiner’s Amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine (38392) on March 5, 2021.
The application has been amended as follows: 
	IN THE CLAIMS:
	
	7. (Currently Amended) The method according to claim [[6]]1, wherein during the additional correction step, the correction is calculated from the estimated states, each 
	14. (Currently Amended) A system for analyzing and monitoring interfering movements of an inertial unit of an aircraft during a stage of statically aligning the inertial unit, the system comprising: 
	a movement sensor for sensing movement of the aircraft and supplying measurements of the movement of the aircraft relative to the ground;
	an estimator connected to the movement sensor, the estimator capable of estimating a mirror process close to the static alignment process of the inertial unit, the estimator being provided with at least one calculator and with at least one memory storing thresholds for validating the static alignment of the inertial unit and calculation instructions, the estimator serving to estimate states of the mirror process having a model that is close to the model of the static alignment process of the inertial unit, the estimation of the states of the mirror process being performed on the basis of observations constituted by measurements of movement supplied by the movement sensor[[.]]; and 
	wherein data supplied by the inertial unit is correcting by using the estimates of the orientation and velocity errors of the inertial unit resulting from interfering movements during the alignment stage in order to make the data supplied by the inertial unit usable.

Reasons for Allowance
Claims 1-5 and 7-20 are allowed (renumbered claims 1-19 respectively).
The following is an examiner’s statement of reasons for allowance:
	The prior art to teaches the use of accelerometers, gyroscopes and barometers to align the inertial reference system of an aircraft. The prior fails to anticipate or render obvious (claim 1) an acquisition step for acquiring measurements of the movement of the aircraft relative to the ground by a movement sensor; an estimation step for estimating states of a mirror process of a model that is simplified and/or approximated relative to the model of the static alignment process of the inertial unit, the states of the mirror process being estimated from observations constituted by the movement measurements; and wherein the method includes an additional correction step of correcting data supplied by the inertial unit, the additional correction step using the estimates of the orientation and velocity errors of the inertial unit resulting from interfering movements during the alignment stage in order to make the data supplied by the inertial unit usable, in combination with all the claim limitations as presented by Applicant.
	Independent claims 14 and 15 recite the same claim limitations as claim 1 and are allowed for the same reasons as claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISCHITA L HENSON/Primary Examiner, Art Unit 2865